DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 9/18/2020.
Claims 1-11 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1, 9, and 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Regarding fig. 1, at least [024] of specification describes fig. 1 to be illustrating the insufficient path planning mapping method known as MOMB. Regarding figs. 9 and 10, at least [065] of specification describes the resolution dependent seeding (fig. 9) and random-walk based seeding (fig. 10) as conventional methods that fail in cluttered environments while the proposed resolution independent seeding technique (fig. 11) does not fail in the provided environments and is better than the conventional methods. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to because of the following:
Fig. 4A does not illustrate consistent labeling: “five vertices,                     
                        
                            
                                S
                            
                            
                                1
                            
                            
                                2
                            
                        
                        -
                        
                            
                                S
                            
                            
                                5
                            
                            
                                2
                            
                        
                    
                ” (as described in [039]). See the circled vertex labels below. These should be amended to be consistent with the description provided in at least [039].

    PNG
    media_image1.png
    210
    269
    media_image1.png
    Greyscale

Fig. 7 has a determination step 706 with two different outcomes without an indication of which outcome or if both outcomes should follow. To overcome the objection, the examiner suggests labelling “YES” on the arrow leading to 710 and labelling “NO” on the arrow pointing to 708.
Fig. 7 step 704 spells subgoal as “SUBGAOL.”
Fig. 14A is missing reference characters for the flow chart. Any added reference characters would also need to be referenced in the specification.
The labels in fig. 14B are difficult to read due to poor contrast and image resolution.
Figs. 15A, 15B, and 16 are difficult to comprehend due to their poor quality. The examiner suggests providing larger and clearer images.
It is understood that fig. 16 is “The experimental outcome of the proposed path planning (SPI)” [074]. However, the provided description is insufficient for a full understanding of what the different shapes and symbols represent. It is unclear what the stars are, what the circle is, and whether or not the line connecting the stars on the left image is the outcome path. Also, it is unclear what the difference between the left and right images represent. It is assumed the dark polygons represent obstacles detected in the manner represented in figs. 15A-B.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [032] recites “the network 108.” This should recite “the network 208” to be consistent with the specification and fig. 2.
Paragraph [046] recites “If it is determined at 704 that the position of the sub-goal is not same as the final goal position … If however, at 704, its is determined that the position of the sub-goal is same as the final goal position…” To be consistent with fig. 7 and to have clearer language, this should be amended to recite “If it is determined at 706 that the position of the sub-goal is not the same as the final goal position … If however, at 706, it is determined that the position of the sub-goal is the same as the final goal position…”
Paragraph [051] recites “or in combination of components of the system 102 (Fig. 1).” However, there is no system 102 illustrated in fig. 1. There is a system 202 in fig. 2 that could be referenced instead to resolve the issue.
Paragraph [061] recites “two arena has been considered.” This should recite “two arena have been considered.”
Paragraph [063] recites “The elimination rule, th was 2.” This sentence is indecipherable.
Paragraph [065] recites “Inference can be drawn from FIG. 10 that with the increase in obstacle clutteredness the minimal navigable free-space coverage is reducing.” The language is unclear. Its suggested to amend to “Inference can be drawn from FIG. 10 that with the increase in obstacle clutteredness, the minimal navigable free-space coverage is reduced.”
Paragraph [068] references figs. 10-11, but provides descriptions for figs. 12-13. Replace the recitations of figs. 10-11 in [068] with figs. 12-13 respectively.
Paragraphs [069-070] and [074] references non-existent figs. 12A and fig. 12a. It is suggested to replace these recitations with fig. 14A.
Appropriate correction is required.

Claim Objections
Claims 1-4, 6-9, and 11 are objected to because of the following informalities:
Claims 1-4, 6-9, and 11 recite “seeds.” However, ‘seed’ is not a term known in the art of path planning and is not sufficiently defined in the claims nor specification. It is interpreted that the seeds are locations on a map that are used to discover navigable space. 
Claim 6 recites “A system (800).” However, fig. 8 does not have reference character 800, instead it has computer system 801. So, the examiner suggests amending the claim to recite “A system (801).”
Claim 6 recites “memories (804).” However, in fig. 8, reference character 804 indicates an input device(s). Memory has reference character 815 in fig. 8. So, the examiner suggests amending the claim to recite “memories (815).”
Claim 11 recites “One or more non-transitory machine readable information storage mediums.” This should recite “media” rather than “mediums.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 10, an equation with numerous undefined variables is claimed and therefore the claims are indefinite. To overcome the rejection, amend the claims so that all the variables are defined. For sake of examination, the variables are interpreted in light of the specification (see at least [042] and fig. 5).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art evaluated separately and in combination, do not disclose the entirety of the limitations of the independent claims 1, 6 and 11 since the guided expansion of a plurality of seeds sequentially in a plurality of sequences in an environment to obtain a contiguous navigable convex free space as disclosed by the applicant is not taught. The closest prior art found is Gao (NPL: “Online Safe Trajectory Generation For Quadrotors Using Fast Marching Method and Bernstein Basis Polynomial”) as it discloses a real-time path planning method for an autonomous drone that involves guided expansion of a plurality of seeds sequentially in an environment to obtain a contiguous navigable convex free space and then generates an optimized path which defines sub-goals within the free space to reach an end goal. Though, Gao does not teach the plurality of sequences and does not disclose all of the claim limitations of any of the claims on its own or in combination with other relevant art.

Allowable Subject Matter
Claims 1-4, 6-9, and 11 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao (NPL: “Online Safe Trajectory Generation For Quadrotors Using Fast Marching Method and Bernstein Basis Polynomial”) is pertinent because it discusses a real-time path planning method for an autonomous drone that involves guided expansion of a plurality of seeds (nodes) sequentially in an environment to obtain a contiguous navigable convex free space and then generates an optimized path which defines sub-goals within the free space to reach an end goal.
Gao (NPL: “Online Quadrotor Trajectory Generation and Autonomous Navigation on Point Clouds”) is pertinent because it discusses a real-time path planning method for an autonomous drone that involves obtaining a contiguous navigable convex free space and then generating an optimized path within the free space.
Li (NPL: “Study of the Obstacle Avoidance Plan of UAV Based on IRIS Algorithm”) is pertinent because it discusses a path planning method for a UAV involving the IRIS algorithm to obtain navigable free space and sub-goals leading to a goal.
Deits (NPL: “Efficient Mixed-Integer Planning for UAVs in Cluttered Environments”) is pertinent because it discusses a path planning method for a UAV involving the IRIS algorithm to obtain navigable free space and sub-goals leading to a goal.
Sadhu (US 20200369292 A1) is filed by the same applicant and is pertinent because it discusses a similar path planning method using IRIS and generating a route based on the free space and undirected graph. However, this invention is directed to a random walk based seed generation technique which is different than guided expansion of a plurality of seeds sequentially in a plurality of sequences.
Li (US 20160055661 A1) is pertinent because it discusses identifying navigable space by a similar seed expansion method and subsequently plans a path.
Chambers (US 20190088145 A1) is pertinent because it discusses path planning based on a sequence of flight corridors, where the corridors are represented as a series of connected rectangular cuboids similar to the expanded seeds.
Chen (NPL: “Online Generation of Collision-Free Trajectories for Quadrotor Flight in Unknown Cluttered Environments”)
Majumdar (NPL: Funnel Libraries for Real-Time Robust Feedback Motion Planning)
The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the independent claims 1, 6, and 11 since they do not describe the guided expansion of a plurality of seeds sequentially in a plurality of sequences in an environment to obtain a contiguous navigable convex free space as disclosed by the applicant. No prior art has been found at the time of writing this office action to reject the pending claims 1-11 under 35 U.S.C. 102 or 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664